Appellant was convicted in the District Court of Ellis County of selling intoxicating liquor, and his punishment fixed at two years in the penitentiary.
The record is before us without statement of facts. The trial term of the court below adjourned December 2, 1922, an order having been entered granting appellant sixty days in which to file bills of exception and statement of facts. The bills of exception were filed on March 3, 1923. There was no order extending the time. The bills of exception were filed too late to be considered by us.
The indictment appearing to sufficiently charge the offense, and there being no error apparent in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                        October 31, 1923.